Citation Nr: 1541251	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-16 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from September 1967 to January 1968, with additional service in the Air National Guard through December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his June 2012 substantive appeal, the appellant requested a hearing before a Veterans Law Judge of the Board.  However, in September 2013, the appellant's representative contacted VA and indicated the appellant wished to withdraw that request.  Thus, his hearing request is considered withdrawn.

In November 2013 and October 2014, the Board remanded the current issues for further evidentiary development.


FINDINGS OF FACT

1.  The most probative evidence of record indicates the appellant's current bilateral hearing loss disability is not related to service.

2.  The most probative evidence of record indicates the appellant's current tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309, 3.385 (2015).
 
2.  The requirements for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was initially provided in May 2009, and supplemental notice was provided in December       2013 and January 2015.  The claims were last readjudicated in June 2015.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The appellant's service treatment records (STRs) are on file, as are private post-service medical records.  A VA examination has also been conducted and an opinion obtained.  

The Board also notes that the actions requested in the prior remands have been undertaken.  Additional notice was sent to the appellant in December 2013 and January 2015, he was asked to submit any service-related documents showing his periods of active, ACDUTRA, and inactive duty training (INACDUTRA) service and to verify whether he had a period of active duty service from January 1964      to August 1967; additional inquiries were made through the instructed channels     in an attempt to verify the appellant's periods of active duty, ACDUTRA, and INACDUTRA service.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board acknowledges that the record reflects some confusion regarding   whether the appellant had a period of active duty service prior to entering the       Air National Guard in 1967, and that multiple attempts have been made to             obtain information regarding the timing and duration of all of his periods of ACDUTRA and INACDUTRA service.  However, in June 2014 correspondence, the appellant specifically reported enlisting in August 1967 and has not identified a prior period of active duty service on his initial claim application, in response to inquiry, or during the course of the claim.  He has also submitted records he had in his possession that he believed were relevant.  To the extent that he has described possessing "over 1000 pages of information" related to his military service, he has been given ample opportunity to submit any additional records that could aid in substantiating his claim, and "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In short, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The appellant seeks service connection for bilateral hearing loss and tinnitus, which he asserts are related to his service in the Air National Guard.  Specifically, he has described exposure to noise while working on flight lines, and asserts that such noise exposure caused his current hearing loss and tinnitus. 


Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(c)(3).  Service connection may be granted for injury or disease incurred while on ACDUTRA.  38 U.S.C.A. § 101(24).  Inactive Duty for Training (INACDUTRA) is defined as duty (other than full-time duty) under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23).  Service connection may be granted for injuries incurred while on INACDUTRA, but not for disease.  38 U.S.C.A. § 101(24).

The Board notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within  the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  However, presumptive periods for service connection  do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period     of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323-324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Here, the record does not reflect that the appellant had a period of active duty during his service in the Air National Guard.  Although he had a period of verified ACDUTRA, the record does not show that he was disabled by a disease or injury incurred in or aggravated in the line of duty.  Furthermore service connection is   not in effect for any disabilities.  Thus, the appellant has not achieved "veteran" status.  38 U.S.C.A. § 101(2), (24)(A)-(B); 38 C.F.R. §§ 3.1(d); 3.6(a) (2015).  As   a result, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, as well as the presumptions of soundness and aggravation, are inapplicable.  Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).          In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The record contains a DD Form 214 reflecting that the appellant had a period of ACDUTRA service from September 9, 1967 to January 8, 1968.  An enlistment examination conducted in August 1967 included an audiogram showing pure tone thresholds of 15, 10, 15, 15 and 5 decibels in each ear, at 500, 1000, 2000, 3000, and 4000 Hertz ("relevant frequencies"), after conversion to ISO-ANSI standards.  

A separation examination from that period of ACDUTRA is not of record.  However, on a March 1968 medical history report, the appellant denied hearing loss and signed a statement indicating that his medical condition had not changed in the past year.  The next in-service audiogram of record is dated January 1976, and showed pure tone thresholds of 15, 5, 5, 25 and 20 decibels in the right ear, and 10, 5, 10, 35, and 20 decibels in the left ear at the relevant frequencies.  Additional audiological testing was conducted over the course of the appellant's National Guard service, but the accompanying reports are silent in regard to any impression of current hearing loss disability until November 1991, at which time an examiner found that the appellant had bilateral high frequency hearing loss based on pure tone thresholds of 5, 5, 20, 50 and 35 decibels in the right ear, and 10, 10, 15, 30, and 30 decibels in the left ear at the relevant frequencies.

Post-service, private treatment records dated June 2003 document the appellant presenting for medical evaluation with complaints of difficulty hearing the television and hearing in groups of people, and a three-year history of ringing in   the ears.  He described past exposure to aircraft noise with ear protection, as well   as noise exposure during work as a fire ranger, from some wood working, and   from a printing press.  The physician diagnosed the appellant with high frequency sensorineural hearing loss and tinnitus, but did not discuss the etiology of those conditions.

In April 2012, a VA audiologist confirmed that the appellant had bilateral sensorineural hearing loss for VA purposes, and noted that he reported current tinnitus that had started ten years prior.  The appellant described exposure to aircraft noise, refueling units, APUs, and weapons fire while serving in the Air National Guard, and indicated that he wore hearing protection at all times.  He indicated      his service consisted of serving one weekend a month and one week a year, or occasionally more when other service members were on vacation.  Regarding civilian occupational noise exposure, the appellant reported working in printing for 27 years while serving in the National Guard.  He stated that the printing employer had a hearing conservation program in place, but that hearing protection was not needed per OSHA guidelines.  In addition to his printing work, the appellant described two years of office work and four years of work as an ethanol operator, and stated he wore hearing protection in the latter position.  He denied recreational noise exposure.

After reviewing the appellant's medical records, the VA audiologist noted a "significant shift" in his hearing sensitivity sometime between his 1967 enlistment hearing evaluation and a 1976 evaluation, and no significant change in hearing sensitivity between 1976 and 1991.  She also noted that the appellant's 2003 hearing test in the private sector revealed an overall decrease in hearing sensitivity bilaterally from the 1991 evaluation.  The Board notes that it is unclear whether the audiologist converted the results of the appellant's 1967 audiogram to ISO-ANSI standards, which would have lessened any documented shift.  Regardless, she ultimately opined that the appellant's bilateral hearing loss and tinnitus were not    at least as likely as not caused by or a result of his military service.  Regarding hearing loss, she compared the amount of time the appellant spent performing National Guard duties with the amount of time spent in civilian jobs where hearing protection was required and stated that, considering the lengthy periods of time  with no change in hearing sensitivity while wearing hearing protection in the Air National Guard, the appellant's hearing loss was more likely due to daily civilian noise exposure than to his intermittent National Guard service.  Regarding tinnitus, she explained that the appellant's current tinnitus was more likely due to the second significant decrease in his hearing, which was more likely caused by civilian noise exposure.

After review of the evidence, the Board finds that the medical evidence of record shows that the appellant has a current bilateral hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  In addition, the appellant has reported current tinnitus.  He is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the presence of current tinnitus is also established. 

Having determined that the appellant currently has diagnoses of tinnitus and bilateral hearing loss, the remaining question before the Board is whether those conditions are related to service.  The Board finds that they are not.

At the outset, the Board notes that the Veteran has not alleged and the evidence does not suggest he suffered a specific injury to his ears during a period of INACDUTRA such that service connection for can be considered on that basis.  See 38 U.S.C.A. § 101(24).  Turning to the appellant's verified period of ACDUTRA from September 1967 to January 1968, there is no medical evidence that his current hearing loss and tinnitus are related to that period of service.  Indeed, there is no medical evidence of record supporting a relationship between those current disabilities and any period of his National Guard service, and a VA audiologist has found that such a relationship   is less likely than a connection between the current disabilities and the appellant's civilian noise exposure.  The VA audiologist considered the appellant's claims file, interviewed him, and discussed his medical history in her report.  Additionally, her conclusion was unequivocal and conclusive, and her reasoning clear.  Thus, the Board finds her opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board acknowledges that the appellant is competent to describe events that occurred during military service and his symptomatology regarding his perceived hearing loss, and that tinnitus is capable of lay observation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006); Charles, 16 Vet. App. at 374.  However, the appellant has not described tinnitus that began during his period of ACDUTRA or even during his service in the Air National Guard, and the presence of sensorineural hearing loss disability cannot be confirmed or denied based purely on subjective complaints.  Moreover, both hearing loss and tinnitus can have many causes, and determining their etiology requires medical testing and expertise that the appellant has not been shown to possess.  Thus, his opinion as to the etiology of those conditions is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the appellant claims to have experienced in service or following service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").

In summary, there is no competent medical opinion of record linking the appellant's current hearing loss and tinnitus to his only documented period of ACDUTRA or, for that matter, to any period of his National Guard service.  The Board finds the opinion of the VA audiologist to be significantly more probative than the lay assertions as to the relationship between the appellant's current hearing loss and tinnitus and service.  Additionally, the appellant reported during post-service medical treatment and his VA examination that his tinnitus arose approximately    10 years after his discharge from the Air National Guard, and decades after his verified period of ACDUTRA.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claims, and service connection for bilateral hearing loss and tinnitus is denied.

In reaching these conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


